Citation Nr: 1117369	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-22 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefit payments under Chapter 35 for license or certification test fees.


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran died while on active military service in August 2004.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The appellant is entitled to education benefits under Chapter 35, Dependents Educational Assistance program.

2.  The fee paid for renewal of the appellant's Certified Public Accountant/Public Accountant license to the California Board of Accountancy is not a fee for a licensing or certification test within the meaning of the laws defining programs for which payment may be made.

3.  The amounts paid to Accountants Education Group, Professional Education Services, LP and CPE World, Inc. were for the purchase of self-study courses that the appellant completed as continuing professional education required by the California Board of Accountancy for renewal of her Certified Public Accountants license and are not for approved licensing or certification tests within the meaning of the laws defining programs for which payment may be made.

4.  The Accountants Education Group, Professional Education Services, LP and CPE World, Inc. are not approved organizations or entities within the meaning of the laws defining programs for which payments for licensing or certification tests may be made.  The California Board of Accountancy is the approved state agency for the Certified Public Accountants examination, but is not approved for any other licensing or certification tests.


CONCLUSION OF LAW

The criteria for entitlement to education benefit payments under Chapter 35 for licensing or certification test fees are not met.  38 U.S.C.A. §§ 3002(3), 3452(b) (West 2002); 38 C.F.R. §§ 21.4268, 21.7142 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence shows that the appellant is entitled to Chapter 35 Dependents Educational Assistance (DEA) benefits.  In July 2008, she filed an application for reimbursement of licensing or certification test fees.  She claimed that she took the followings tests at the listed costs:  Auditing Developments, $116.00; Accounting Best Practices, $163.50; Fraud Auditing and Forensics, $128.00; and Planning for a Successful Future, $76.00.  She also claimed a $200.00 license renewal fee to the California Board of Accountancy.  She contends that these fees were for tests she took that were required in order for her to renew her Certified Public Accountants license in California.

The notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of Title 38 of the United States Code but do not appear to apply in cases regarding educational benefits governed by Chapter 34.  See Barger v. Principi, 16 Vet. App.132, 138 (2002).  In any event, the Board finds that the provisions of VCAA have been met.  The appellant clearly had actual knowledge of what was need to support her claim as evidenced by her submission of the appropriate information with her claim and by her arguments set forth in her Notice of Disagreement and her VA Form 9.  Thus, there is no prejudice to the appellant because she did not receive an actual notice letter advising her of what was needed to establish her claim.  In addition, all evidence necessary for adjudication of the issue on appeal has been obtained, and no further assistance is necessary.  Thus, the Board finds that VA's duties to notify and assist the appellant have been satisfied.

The term "program of education" includes licensing or certification tests, the successful completion of which demonstrates an individual's possession of the knowledge or skill required to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession, provided such tests and the licensing or credentialing organizations or entities that offer such tests are approved by the Secretary in accordance with section 3689 of this title.  38 U.S.C.A. § 3452(b) (West 2002 & Supp. 2010).  

The amount of educational assistance payable under Chapter 30 for a licensing or certification test is the lesser of $2,000 or the fee charged for the test.  38 U.S.C.A. § 3032(f)(1) (West 2002); 38 C.F.R. § 21.7142(c) (2010).  

As noted above, payment may be made for a licensing or certification test under the provisions of Chapter 35.   However, the fees for which the appellant has requested benefit payments in the current appeal do not fall within the definition of a program of education for which Chapter 35 benefit payments may be made.  

Here, the courses that the appellant took (Auditing Developments, Accounting Best Practices, Fraud Auditing and Forensics, and Planning for a Successful Future) are not "tests" in the sense contemplated by the laws and regulations.  Rather, they were clearly continuing professional education courses.  Thus, they were training and not tests.  This is clearly demonstrated by the fact that these were self-study courses and that the appellant merely paid for the materials for these courses as evidenced by the invoices stating "merchandise" purchased.  In so much as the appellant may have had to take a test to attain the credits hours of continuing professional education that she needed in order to renew her CPA license, the tests she took are not the type contemplated by the law.  Rather, they would more resemble a final examination taken in conjunction with a college course, which is clearly not contemplated in the laws permitting reimbursement for licensing or certification test fees.  Although the Board accepts that the appellant was required by the California Board of Accountancy to take these courses in order to renew her CPA license, the law provides that benefit payments are limited to "licensing or certification tests, the successful completion of which demonstrates an individual's possession of the knowledge or skill required to enter into, maintain, or advance in ...a vocation or profession."  (Emphasis added.)  Furthermore, VA Pamphlet 22-02-1 makes it clear that it is the cost of the test that is reimbursable, and that VA cannot reimburse for "registration fees, preparation guides, processing fees, etc."  This pamphlet also states that certification means "the certification you get by taking a specific test for a field of employment, not a certificate you receive for completing training."  It also states that "[i]f you're eligible, [VA] can reimburse you for taking a license or certification test."  Thus, clearly the certificates that the appellant received were for completing training courses that were required as continuing professional education so that she could meet the requirements for renewing her CPA license.  As such, they are not licensing or certification tests as required by law, and reimbursement of these fees cannot be made.

Furthermore, the $200 fee paid to the California Board of Accountancy was for renewal of the appellant's CPA license rather than a test fee.  This fee was merely an administration fee as there was no test associated with the payment of that fee.  Although this fee no doubt must have been paid in order to renew the appellant's CPA license, it is clear from the statutory scheme that education benefit payments are not intended to cover every expense incurred in pursuit of admission to a profession or maintaining one.  As this fee applies to neither part of a curriculum at an educational institution nor a licensing or certification test as those terms are defined in 38 U.S.C.A. § 3452(b), Chapter 35 education benefits payments may not be paid for this fee.    
Finally, the law requires that both the organization and the test taken be approved for VA purposes.  VA maintains lists of all approved organizations and test.  After a search of this list by both the RO and the Board, it can be said with certainty that neither the courses taken by the appellant nor the organizations that provided said courses are on VA's lists of approved tests and organizations.  Furthermore, except for the CPA examination, the California Board of Accountancy is not an approved agency for any other test.  Consequently, reimbursement under the licensing and certification program must be denied.

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against finding that the criteria for entitlement to educational benefits under Chapter 35 for licensing or certification test fees have been met.  Consequently, the appellant's claim must be denied.


ORDER

Entitlement to education benefit payments under Chapter 35 for license or certification test fees is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


